DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is in response to the amendments filed on 09/09/2022, as directed by the Non-Final Rejection on 05/09/2022. Claims 22, 25-26, 29-30 are amended. Claims 23-24, 27, 31, 36 and 40 are canceled. Claims 42-43 are new. Claims 22, 25-26, 28-30, 32-39 and 41-43 are pending in the instant application. The previous rejections of claims 30, 32-35, 37-39 and 41 under 35 U.S.C 103 are withdrawn as necessitated by amendment. However, new rejections are made below.
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive.
Applicant presents arguments generally asserting that Woods does not disclose the features of claim 26, namely an oxygen reservoir tube directly coupled to the bottom half of the mask body, wherein the oxygen reservoir tube is adjustable to increase or decrease the storage volume of the oxygen storage tube, and a vent port formed at a distal location of the oxygen reservoir tube from where the oxygen reservoir tube is coupled to the mask body, wherein the vent port is formed on the oxygen reservoir tube in a manner that patient’s exhaled gases are directed towards the vent port. Applicant also asserts that tube 14 ‘corresponds’ to an oxygen source of claim 26 and thus cannot constitute an oxygen reservoir tube.
Examiner respectfully disagrees with this argument. Woods does disclose the contended limitations of claim 26, and further discloses a distinct oxygen storage tube and distinct oxygen source as previously cited and indicated in the preceding Office Action. Woods discloses oxygen reservoir tubes (tubes 14, see Fig. 3; The tubes are capable of storing oxygen provided to an oxygen source, such as a volume ventilator/BIPAP/CPAP connected to attachment piece 46/adapter 48, see Col. 3 lines 20-29) which are coupled to the bottom half of the mask body (see Fig. 3) and are adjustable to increase/decrease the storage volume within the tube (see Col. 1 lines 15-17 and Col. 2 lines 32-24, the tubes are flexible and thus are capable of compression/pinching/flexion to increase or decrease the storage volume of the tubes). Woods also discloses a vent port attachment piece 46, which is disposed at a distal end of the junction of both tubes 14 (see Fig. 3). The vent port is arranged such that exhaled gases from the patients nares would be directed toward the vent port (see Fig. 3). In the prior Office Action, the rejection cites to the tubes 14 as the oxygen storage tubes, and an oxygen source (Col. 3 lines 20-29, the connected ventilator/CPAP/BiPAP is the oxygen source, which provides the respiratory gases to the mask and is thus a source of oxygen for the patient). Thus the tubes 14 are not both the oxygen storage tube and oxygen source as Applicant seems to assert, and were not cited as such in the preceding Office Action. 
It is further noted that Applicant has not defined the specific mechanism or structure to allow for adjustability of the storage volume of the tubes (i.e. the corrugation or concertina of the tubes) for claim 26.
	Applicant also presents arguments generally asserting that the device of Remmers cannot achieve oxygen storage and further does not form an inner space to store a bolus of oxygen in the inner space of the oxygen mask, and an oxygen storage tube coupled to the bottom half of the mask body. Examiner respectfully disagrees with this argument. It is further noted that as amended, the mask body must merely form an inner space which can store a bolus of oxygen in the inner space. There is no recited source of oxygen to the mask or delivery of oxygen into the mask (tubing delivering pure oxygen, mechanical ventilator, CPAP/BiPAP, etc.). The device of Remmers includes such an inner space which can store a bolus of oxygen introduced in the inner space of the oxygen mask (see inner cavity space within the patient interface 24). Remmers also discloses an oxygen storage tube (tube 26) which can store excess oxygen from air delivered via the ventilator/blower 20, and can be adjusted via the computer 34 to pinch or close the tubing at 28, thus increasing or decreasing the storage volume of the tube as a whole. As previously taught in the preceding Office Action, depending on the length of the tubing, up to 20 to 60 percent of the tidal volume can be stored in the dead space, which is in excess of 400+ mL, far greater than 15 cubic centimeters.
	Examiner again notes that the specific mechanism or structure to allow for adjustability of the storage tubes (i.e the corrugation or concertina of the tubes) has not been recited for claim 22.
	Lastly, Applicant presents arguments asserting the device of the instant application solves a long-felt need and is therefore not obvious over the cited art. Examiner respectfully disagrees with this argument. Proper establishment of a long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution and objective evidence that the device of the instant application solves the long-felt need without being satisfied by another invention before Applicant (see MPEP 716.04). For example, Applicant cites to a NIH publication in 2022 speculating that “conventional oxygen therapy may be insufficient to meet the oxygen needs of the patient”, which does not suggest that a problem of oxygen dilution was persistent and recognized in the art for a long period of time. Applicant also does not show any objective data to support the assertion that the device of the instant application would definitively ameliorate the issue of hypoxemia as a result of COVID-19. Examiner also notes that the prior art cited also includes oxygen storage tubes which would increase the fraction of inspired oxygen as a large bolus of oxygen can still be stored for inspiration by the patient (see Duprez, for example; also see Rookard Paragraph 0097-0098 where the oxygen storage tubes may provide an FIO2 of 60% or up to greater than 80% and thus solves the same issue of hypoxemia).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 41 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 41, the combination of claimed features do not appear to be supported by the specification as originally filed. In particular, the combination of a recess/recesses on the upper half of the mask body with an oxygen storage tube are not supported. Recesses as claimed are discussed in the embodiments of mask body 210 (Figs. 2-4, also see Paragraph 0090 of Applicant’s Specification) and mask body 510 (Fig. 8, also see Paragraph 0033, 0123-0126 of Applicant’s Specification), and additionally have vent ports directly on the mask body (see elements 230 and 530, respectively), but are not disclosed as having an oxygen storage tube nor a vent port connected to the distal end of the oxygen storage tube from where the oxygen storage tube couples to the mask body. Additionally, it is noted that Paragraph 0024 of Applicant’s Specification additionally while disclosing an oxygen reservoir tube does not discuss recesses and further is specific to a mask that only covers the nose and not the mouth, in contrast to the limitations of claim 30 and 41. Finally is also noted that claim 41 is not an originally filed claim and was only added in the amendment filed on 07/25/2018. As such, claim 41 constitutes new matter. See MPEP 2163.06 (I) regarding introduction of new matter into the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32-35, 37-39 and 41-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 30 recites the limitation “the opening of the mask body” in line 7. There is insufficient antecedent basis for this limitation in the claim. It appears Applicant intends to define a separate opening from the annular opening, as claim 43 further defines the opening of the mask body. Applicant is advised to amend the claim to read “an opening of the mask body”.
Additionally, claim 30 recites the limitation “wherein the vent port is formed on the vent port” in lines 7-8. It is unclear how the vent port can be formed on itself. It appears Applicant intends to refer to the vent port being formed on the oxygen storage tube, as is shown in Fig. 5 and Paragraph 0100 of Applicant’s Specification, where the vent port is formed at the distal end of the oxygen storage tube. Applicant is advised to clarify the limitation. For claim examination purposes, the claim limitation will be interpreted as the vent port being formed on the oxygen storage tube.
Claim 41 recites the limitation “the once or two recesses” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is noted Applicant has canceled limitations referring to the recesses in claim 30, in order to comply with the written description requirement (see Page 3 of Remarks). Applicant is recommended to amend the claim to either remove the limitation to comply with the 112(a) requirement or to clarify and define recesses particular to the enabled embodiment including oxygen storage tubes. For examination purposes the claim limitation will be interpreted as “one or two recesses are located on the upper half of the mask body”.
Claim 42 recites the limitation “wherein the oxygen storage tube is attached to a connection hole in the mask body” and is thus indefinite. In claim 30, the oxygen storage tube is already claimed as coupled to an opening of the mask body. Thus, it is unclear if Applicant intends to refer to the connection hole as a separate and distinct secondary hole/opening which the oxygen storage tube may be connected to, or if Applicant intends to refer to the same opening of claim 30. From Applicant’s specification it appears that only one opening may receive/couple to the oxygen storage tube (see Fig. 5-6, where only one opening appears fit to receive the oxygen storage tube; also see Paragraph 0104, where the connection hole is not given a reference number) and thus the opening of the mask body and the connection hole refer to the same structure on the bottom of the mask body (see dashed opening/connection point of Fig. 5 at the bottom of the mask). Applicant is advised to clarify which structures the opening of the mask body and the connection hole refer to and their relationship to the oxygen storage tube. For examination purposes the claim limitations will be interpreted as the connection hole in the mask body being the opening of the mask body.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 26 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (U.S Patent No. 5,533,506 A).
Regarding claim 26, Woods discloses an oxygen mask comprising: 
a mask body configured to be positioned over the nose of a patient without covering the mouth of the patient (shell 42, see Fig. 3 and Col. 3 lines 9-20), 
one or two nasal pillow plugs (nasal inserts 10, see Fig. 3 and Col. 3 lines 1-8) configured to be connected to an oxygen source (see Col. 3 lines 20-29, the tubes carry flow from a ventilator/CPAP/BiPAP machine to the nares of the patient), 
an oxygen port (attachment piece 46, see Col. 3 line 20-29 and Fig. 3), 
at least one oxygen storage tube directly coupled to the bottom half of the mask body (tubes 14, see Fig. 3; Examiner is interpreting oxygen storage tube under broadest reasonable interpretation as a tube capable of holding oxygen; also see Col. 3 lines 20-29, the tubes carry oxygen from a CPAP or BiPAP machine to the patient and thus can be seen as oxygen storage tubes), wherein the oxygen reservoir tube is adjustable to increase or decrease the storage volume of the oxygen storage tube (see Col. 1 lines 15-17 and Col. 2 lines 32-34, the tubes are flexible and thus are capable of being pinched or otherwise adjusted to increase or decrease the storage volume of the tubes; Examiner notes that there is no specific mechanism or structure defining the adjustability of the tube), 
a vent port (see Fig. 3 and Col. 3 lines 20-29, where port 46 meets junction of tubes 14; port 46 couples to a BiPAP which can thus receive exhaled gases from the patient) formed at a distal location of the oxygen storage tube from where the oxygen storage tube is coupled to the mask body (see Fig. 3, the vent port is downstream/distal from where the tubes 14 are coupled to the mask body at 44), wherein the vent port is formed on the oxygen storage tube in a manner that patient's exhaled gases are directed towards the vent port (see Fig. 3 and Col. 3 lines 20-29, the vent port is formed on the junction of the oxygen tubes such that exhaled gases are directed toward/may exit through the ventilation port and to a CPAP or BiPAP; Examiner notes that the limitations of the claim do not require the exhaled gases to exit through the vent port, merely that the exhaled gases are directed toward the vent port, any exhalation through tubes 14 would thus direct exhaled gases along the flow path toward the vent port of the junction).
	Regarding claim 28, the device of Woods discloses the device of claim 26.
Woods further discloses wherein the nasal pillow plugs are configured to fit into the nostrils of a patient (see Fig. 3, the nasal pillow plugs are inserted into the nares).
Regarding claim 29, the device of Woods discloses the device of claim 26.
Woods further discloses wherein the mask has two storage tubes, wherein one of the tubes is placed at left-hand side and the other tube is placed at right-hand side (see Fig. 3, there are two storage tubes which are anchored/placed to either side of the mask shell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Remmers (U.S Publication No. 2006/0201505 A1) in view of Pavlos (A Higher Tidal Volume May Be Used for Athletes according to Measured FVC, 2013).
Regarding claim 22, Remmers discloses an oxygen mask comprising: 
a mask body (patient interface 24, see Fig. 2) defining a cavity configured to be positioned over the nose of a patient without covering the mouth of the patient (see Fig. 2, the patient interface is positioned over the nose without covering the mouth), wherein the mask body forms an inner space to store a bolus of oxygen in the inner space of the oxygen mask prior to inspiration by a patient (see Fig. 2, the mask body forms an inner cavity within the interface 24 which can store a bolus of oxygen; It is noted that Applicant has not claimed any oxygen source, nor specified where the bolus is from),
an oxygen port (portion of mask 24 where tube 22 connects, see Fig. 2 and Paragraph 0013, the tube 22 and port of the mask provide oxygen from the air source to the patient), 
an oxygen storage tube directly coupled to the bottom half of the mask body (tube 26/exhaust port 31, which directly couple to the bottom half of the mask body; The tube 26 may hold air/oxygen that purges the exhaled gases from the patient), wherein the oxygen storage tube is adjustable to increase or decrease the storage volume of the oxygen storage tube (see Fig. 2 and Paragraph 0040, the tube 26 may be selectively compressed/blocked by the valve 28 and thus the total storage volume of the tube may be increased or decreased),
a vent port (out port 30, see Paragraph 0041 and Fig. 2) formed at a distal location of the oxygen storage tube from where the oxygen storage tube is coupled to the mask body (see Fig. 2, the vent port is distal from the coupling to the mask body at 31), wherein the vent port is formed on the oxygen storage tube in a manner that patient's exhaled gases are directed towards the vent port (see Paragraph 0041, exhaled gases may exit through the out port 30, or may travel in the direction of out port 30 when the valve is closed; It is noted that, as claimed, the gas need not exit through the vent port, merely that upon exhalation the gases from the patient are directed toward the vent port).
Remmers is silent regarding specifically wherein the oxygen port is formed on the middle or the upper half of the mask body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Remmers to have included the oxygen port in the middle of the mask body, along the vertical bisection line of the mask, as placing the ventilation/oxygen ports are commonly done in the art (Examiner notes that under broadest reasonable interpretation, any port placement along the central line vertically bisecting the mask can be seen as being ‘on the middle of the mask body’). Furthermore, it is noted that the oxygen port of Remmers appears to be placed at least on the vertical bisection line of the mask (see Fig. 2) and further that in other embodiments the oxygen port/inlet are also placed along the vertical bisection line of the mask (see Fig. 2C/2D for example).
Remmers is silent regarding wherein the oxygen mask is configured to store greater than or equal to 15 cubic centimers of oxygen when the oxygen mask is worn.
However, Remmers further discloses wherein the oxygen mask is configured to store 20 to 60 percent of the tidal volume of the patient for rebreathing when the oxygen mask is worn (Paragraph 0041, depending on the length of the tubing the amount of rebreathing can be between 20 to 60 percent of the tidal volume, and thus the oxygen mask and tubing must have a capacity of at least 20 to 60 percent of the tidal volume).
Pavlos teaches a measured average tidal volume for males and females to be 502.7 mL (502.7 cm3) and 408.9 mL (408.9 cm3), respectively (see Table 4, where a measured spirometry tidal volume is compared to a predicted volume based on a conventional ml/kg approximation).
Thus, the device of Remmers as evidenced by Pavlos discloses wherein the oxygen mask is configured to store greater than or equal to 15 cubic centimeters of oxygen when the oxygen mask is worn (see Paragraph 0041 of Remmers; 60% of the measured average male athletes’ tidal volume 301.62 cm3; It is also noted that the mask must simply be configured to store the claimed volume of oxygen and further that the mask volume also includes the dead space within the cavity).
Regarding claim 25, the device of Remmers discloses the device of claim 22.
Remmers further discloses wherein the oxygen storage mask is configured to store greater than 100 cubic centimeters of oxygen when the oxygen mask is worn (see Paragraph 0041 of Remmers, 20-60 percent of the tidal volume may be stored; also see Pavlos Table 4, 60% of the average tidal volume is roughly 301.62 cm3 and is thus greater than 100).
Claims 30 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nashed (U.S Publication No. 2005/0145247 A1) in view of Duprez (BE 1014190 A6) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008, 52(8), The Annals of Occupational Hygiene, pp. 773-782).
	Regarding claim 30, Nashed teaches an oxygen mask comprising:
a mask body defining a cavity configured to be positioned over the mouth and nose of a patient (face mask 12, see Fig. 1; The mask is positioned over the mouth and nose),
	an oxyqen port formed on the upper half of the mask body (fresh-gas inflow tube 60, see Fig. 1 and Paragraph 0052; Inflow tube 60 meets the mask on the upper half of the mask body and provides an inflow of fresh gas for breathing), 
an annular aperture formed on the mask body (intake hole 40, see Fig. 1 and Paragraph 0045), and 
a vent port (end of tube 102 connected to inflow tube 100, where tube 102 connects to scavenger 98) formed at a distal location of an oxygen storage tube (exhaust-gas hose 102) from where the oxygen storage tube is coupled to the openinq of the mask body (see Fig. 1, the vent port for venting gas to the scavenger is formed distal from where the oxygen storage tube is connected to an opening of the mask body; It is further noted that tube 102 may store excess gas/oxygen delivered by the inflow tube 60 as it fills past the void space of the mask), wherein the vent port is formed on the oxygen storage tube (see Fig. 1, the port for discharging gas into the scavenger at inflow tube 100 is formed on the tube 102).
Nashed is silent regarding wherein the oxygen storage tube is corrugated to allow adjustment of the length.
Duprez teaches wherein the oxygen storage tube is corrugated to allow adjustment of the length (see Paragraph 0013, the dead space volume of the concertina tube can be modified by manual extension/retraction of the tube; also see Fig. 1, the tubing has a concertina/corrugation along its length).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nashed to have included a corrugated tubing, such as that taught by Duprez, in order to allow for adjustment of the dead space/gas capacity of the tubing (Paragraph 0013).
Nashed is silent regarding wherein the oxygen storaqe tube is formed within three inches from the bottom of the mask body.
However, Nashed teaches wherein the oxygen storage tube is formed at the bottom of the nasal portion (see Paragraph 0044 and Fig. 1, the tube 102 connects to the mask at the lower portion of nasal portion 30).
Du teaches wherein the anatomical distance between the chin (menton) and below the nose (subnasale) is within three inches (see Table 5 and Page 779, the listed face length is the menton-sellion distance; The menton-sellion average length is 117.3mm/110.3mm for males and females, respectively. The subnasale-sellion average length is 50.7mm/47.3mm. Thus, the menton-subnasale distance is the difference of the two, or 66.6mm/63mm. This is equivalent to 2.62in/2.4in, respectively).
Thus, the oxygen storage tube of Nashed, as evidenced by Du, discloses the oxygen storage tube is formed within three inches from the bottom of the mask body.
Regarding claim 42, the device of Nashed discloses the device of claim 30.
Nashed further discloses wherein the oxygen storage tube is attached to a connection hole in the mask body (see Fig. 1, tube 102 at end 104 is attached to a connection hole the mask body; Examiner is interpreting the connection hole as being the same as the opening of the mask body, see the rejection under 112(b) above).
Regarding claim 43, the device of Nashed discloses the device of claim 30.
Nashed further discloses wherein the oxygen storage tube is attachable to the opening of the mask body (see Fig. 1, the oxygen storage tube is attachable to the opening where 104 connects to the mask body; also see Paragraph 0052 and 0054).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Nashed (U.S Publication No. 2005/0145247 A1) in view of Duprez (BE 1014190 A6) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008, 52(8), The Annals of Occupational Hygiene, pp. 773-782), as applied to claim 30, in further view of Rookard (U.S Publication No. 2012/0216806 A1).
Regarding claim 32, the modified device of Nashed discloses the device of claim 30.
Nashed is silent regarding wherein the mask body is made of silicone or polyvinyl chloride.
Rookard discloses a mask with oxygen storage tubes (Fig. 2-4) wherein the mask body is made of polyvinyl chloride (Paragraph 0081, the mask body may be made of PVC which is a plastic known in the art).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nashed to have formed the mask body out of polyvinyl chloride or silicone, such as that taught by Rookard, in order to use a known material for the construction of oxygen mask bodies (see Paragraph 0081).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Nashed (U.S Publication No. 2005/0145247 A1) in view of Duprez (BE 1014190 A6) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008, 52(8), The Annals of Occupational Hygiene, pp. 773-782), as applied to claim 30, in further view of Dhuper (U.S Publication No. 2006/0249158 A1).
Regarding claim 33, the device of Nashed discloses the device of claim 30.
Nashed is silent regarding wherein the vent port includes perforations.
Dhuper teaches a vent port which includes perforations (Fig. 1-3 and Paragraph 0040, see valve assembly 400; Valve assembly 400 acts as an exhalation valve to vent exhaled gases).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nashed to have included an exhalation valve with perforations at the vent port, such as that taught by Dhuper, in order to allow exhausting of exhaled gases to ambient (see Fig. 1-3 and Paragraph 0040).
Claims 34-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Nashed (U.S Publication No. 2005/0145247 A1) in view of Duprez (BE 1014190 A6) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008, 52(8), The Annals of Occupational Hygiene, pp. 773-782), as applied to claim 30, in further view of Sniadach (U.S Publication No. 2003/0024533 A1).
Regarding claim 34, the device of Nashed discloses the device of claim 30.
Duprez is silent regarding an oral aperture formed near a central area or upper half of the mask body. 
Sniadach teaches an oral aperture (see Fig. 3, the circular aperture formed by 12) formed at a central area of the mask body (see Fig. 3, the aperture of 12 is formed along the central area of the mask along the center axis 9). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nashed to include an oral aperture at a central area of the mask body, such as that taught by Sniadach, in order to allow for tracheal intubation or for introduction of oral instruments to the patient through a designated port (Paragraph 0046).
Regarding claim 35, the device of Nashed discloses the device of claim 34.
Sniadach further teaches wherein the shape of the oral aperture is selected from the group consisting of a circular shape (Fig. 3, the oral aperture is circularly shaped).
Regarding claim 37, the device of Nashed discloses the device of claim 34.
Sniadach further teaches an insulator (12; the material forming the port 12; Examiner is reading insulator as a structure placed within the oral aperture to inhibit free flow of gas (see Paragraph 0120 of Applicant’s Specification) placed within the oral aperture (see Fig. 3 and 11).
Regarding claim 38, the device of Nashed discloses the device of claim 37.
Sniadach further teaches wherein the insulator has a hole (15, the port 12 has a fenestrated opening 15 formed therein; see Paragraph 0042).
Regarding claim 39, the device of Nashed discloses the device of claim 30.
Duprez is silent regarding one or more suction ports formed on the mask body.
Sniadach teaches one or more suction ports (opening 24, see Fig. 11) formed on the mask body (Fig. 3 and 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nashed to include a suction port formed on the mask body, such as that taught by Sniadach, in order to allow for the suctioning of fluids from the patient if necessary, such as during intubation (Paragraph 0046).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Nashed (U.S Publication No. 2005/0145247 A1) in view of Duprez (BE 1014190 A6) and Du (Head-and-Face Anthropometric Survey of Chinese Workers, 2008, 52(8), The Annals of Occupational Hygiene, pp. 773-782), as applied to claim 30, in further view of Hussain (U.S Patent No. 9,302,064 B2).
Regarding claim 41, the device of Nashed discloses the device of claim 30.
Nashed is silent regarding one or two recess located on the upper half of the mask body.
Hussain teaches two recesses located on the upper half of the mask body to fit a nasal cannula to allow for carbon dioxide sampling (see Fig. 1-6, the recesses at 40 allow tubing 32 of nasal cannula 28 to be routed into the mask; also see Col. 3 lines 7-20, the cannula may measure end-tidal carbon dioxide or may be used to deliver supplemental oxygen).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Nashed to replace the carbon dioxide sampling tube in order to provide a known alternative arrangement for measuring/monitoring carbon dioxide levels in the patient (Col. 3 lines 7-20) or to allow an attached nasal cannula to provide supplemental/additional oxygen to the patient (Col. 3 lines 7-20).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS WILLIAM GREIG whose telephone number is (571)272-5378. The examiner can normally be reached Monday - Thursday: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS W GREIG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785